per curiam:
Nos corresponde determinar si una moción solicitando enmienda a la sentencia en cuanto al interés legal, que surge de una controversia en cuanto a cuál es la tasa de interés aplicable a la sentencia, debe ser conside-rada como una solicitud de enmienda nunc pro tune bajo la Regla 49 de Procedimiento Civil, 32 L.P.R.A. Ap. III, o como una moción de reconsideración bajo la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que tiene el efecto de interrumpir el término para apelar ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito).
I
Los esposos Coriano-Correa presentaron una demanda en daños y perjuicios contra K-mart Corporation (en ade-lante K-mart) solicitando indemnización por una caída su-frida por la señora Coriano el 15 de enero de 1999, en el centro comercial Las Catalinas Malí.
El 4 de diciembre de 2000, el tribunal de instancia dictó sentencia declarando con lugar la demanda. En consecuen-cia, condenó a K-mart a pagar a la señora Coriano cua-renta y cinco mil dólares ($45,000) en concepto de daños físicos y morales, y dos mil cien dólares ($2,100) a. su es-poso, el señor Correa, en concepto de daños morales. Tam-bién condenó a K-mart al pago de costas, gastos e intereses al ocho punto setenta y cinco por ciento (8.75%) a partir del 10 de febrero de 1999, fecha en la cual se presentó la de-manda, y hasta la total satisfacción de la sentencia. Final-mente le impuso a K-mart el pago de mil doscientos dóla-res ($1,200) en concepto de honorarios de abogado. Esta sentencia fue archivada en autos el 15 de diciembre de 2000, y depositada en el correo el 18 de diciembre de 2000.
El 26 de diciembre de 2000, los esposos Coriano-Correa presentaron ante el tribunal de instancia una Moción Soli-citando Enmienda a Sentencia en cuanto al interés legal. En esta moción alegaron que la tasa de interés dispuesta *526en la sentencia era incorrecta, ya que el interés vigente a la fecha en que ésta fue dictada era de diez punto setenta y cinco por ciento (10.75%) anual, y no de ocho punto setenta y cinco por ciento (8.75%). En consecuencia, solicitaron del tribunal que enmendara la sentencia a esos efectos.
El 28 de diciembre de 2000, el tribunal de instancia dictó una orden, la cual fue notificada el 10 de enero de 2001, en la cual declaró que denegó la enmienda solicitada. En esa notificación, el tribunal indicó que “el interés vi-gente a la fecha de radicación [de la demanda] era [de] 8.75% y ese está en la sentencia dictada.’(1)
Mientras tanto, el 18 de enero de 2001, K-mart presentó apelación de la sentencia dictada por el tribunal de instan-cia el 4 de diciembre de 2000. Los esposos demandantes se opusieron a la apelación, argumentando que ésta se había presentado fuera del término jurisdiccional de treinta (30) días para apelar ente el Tribunal de Circuito, ya que, ha-biendo sido depositada en el correo la copia de la notifica-ción de dicha sentencia el 18 de diciembre de 2000, K-mart tenía hasta el 17 de enero de 2001 para presentar el re-curso de apelación. Por su parte, K-mart alegó que la soli-citud de enmienda en cuanto al interés legal hecha por los esposos demandantes, por tratarse de un asunto de dere-cho (determinar el interés aplicable) era realmente una moción de reconsideración, por lo que el término para ape-lar había quedado interrumpido.
Luego de varios trámites procesales, el 7 de febrero de 2001, el Tribunal de Circuito dictó una resolución en la cual desestimó la apelación presentada por K-mart por falta de jurisdicción. El foro apelativo concluyó que la en-mienda solicitada por los esposos demandantes era una en-*527mienda nunc pro tune bajo la Regla 49 de Procedimiento Civil, supra, la cual no tuvo el efecto de interrumpir el término para apelar la sentencia dictada por el tribunal de instancia el 4 de diciembre de 2000. Así, como la notifica-ción de esa sentencia fue depositada en el correo el 18 de diciembre de 2000, K-mart tenía hasta el 17 de enero de 2001, para presentar su escrito de apelación. Por tanto, la apelación presentada el 18 de enero de 2001 fue hecha fuera del plazo jurisdiccional de treinta (30) días para ape-lar al Tribunal de Circuito.
Denegada la reconsideración, K-mart recurrió ante nos mediante recurso de certiorari, alegando como único error el siguiente:
Erró el Tribunal de Circuito de Apelaciones al declarar no ha lugar la moción de reconsideración presentada por el aquí peti-cionario el 1 de marzo de 2001 y al no haber determinado que la moción solicitando enmienda a [la] sentencia en cuanto a[l] in-terés legal presentada por los recurridos fue en realidad una moción de reconsideración que interrumpió el término para acudir en apelación de la sentencia emitida por el tribunal de instancia.
Mediante Resolución de 11 de mayo de 2001 le concedi-mos a la parte recurrida, esposos Coriano-Correa, un plazo de veinte (20) días para que mostraran causa por la cual no debíamos expedir el auto solicitado y revocar la determina-ción del Tribunal de Circuito. La parte recurrida ha com-parecido y, con el beneficio de su escrito, resolvemos según lo intimado.
II
Para atender adecuadamente la controversia presen-tada en este caso es necesario hacer una breve síntesis de las disposiciones de las Reglas de Procedimiento Civil re-lativas a los términos para apelar, la moción de reconside-ración y la corrección de defectos de forma mediante en-mienda nunc pro tune.
*528La Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, establece que el recurso de apelación deberá ser presentado dentro del término jurisdiccional de treinta (30) días, contados a partir del archivo en autos de la copia de la notificación de la sentencia. Si la fecha del archivo en autos de copia de la notificación de la sentencia es distinta a la del depósito en el correo, el término se calculará a partir de la fecha de depósito en correo. Regla 46 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Por otra parte, la Regla 53.1(g) de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece que el término para apelar ante el Tribunal de Circuito se interrumpirá, entre otras causas, por la oportuna presentación y consideración de una moción de reconsideración ante el tribunal de instancia.
La Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III, regula la moción de reconsideración. Esta dispone, en lo pertinente, que:
La parte adversamente afectada por una resolución, orden o sentencia del Tribunal de Primera Instancia podrá, dentro del término de quince (15) días desde la fecha de la notificación de la resolución u orden o, desde la fecha del archivo en los autos de una copia de la notificación de la sentencia, presentar una moción de reconsideración.... El tribunal, dentro de los diez (10) días de haberse presentado dicha moción, deberá considerarla. Si la rechazare de plano, el término para apelar o presentar un recurso de certiorari se considerará como que nunca fue interrumpido. Si se tomare alguna determinación en su consideración, el término para apelar o presentar un recurso de certiorari con término jurisdiccional ante el Tribunal de Cir-cuito de Apelaciones empezará a contarse desde la fecha en que se archiva en los autos una copia de la notificación de la reso-lución del tribunal resolviendo definitivamente la moción.
La moción de reconsideración provee una oportunidad al tribunal sentenciador para realizar la significativa tarea de corregir cualquier error que haya cometido al *529dictar una sentencia o resolución.(2) No obstante, la pre-sentación de esta moción no interrumpe el término para apelar automáticamente. A estos efectos se ha indicado que:
[L]a acción que toma el tribunal con relación a la moción de reconsideración afecta el transcurso del término para apelar la sentencia de la siguiente manera: Si la rechazare de plano, es decir, si dispone un escrito de no ha lugar, el término para re-currir se considerará que nunca fue interrumpido. Si señala una vista para oír a las partes y se toma alguna determinación, o si se requiere a la parte adversa una réplica, o si se funda-menta la resolución denegatoria, el término para recurrir co-menzará a contarse de nuevo desde la fecha en que se archive en los autos copia de la notificación de la resolución del tribunal. ... (Escolio omitido y énfasis suplido.) R. Hernández Colón, Derecho Procesal Civil, San Juan, Ed. Michie, 1991, págs. 295-296.
Por otra parte, las enmiendas relativas a errores de forma están reguladas por la Regla 49.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Esta dispone lo siguiente:
Los errores de forma en las sentencias, órdenes u otras partes del expediente y los que aparezcan en las mismas por inadver-tencia u omisión, podrán corregirse por el tribunal en cualquier tiempo, a su propia iniciativa, o a moción de cualquier parte, previa notificación, si ésta se ordenare. 32 L.RR.A. Ap. III, R. 49.1.
Esta regla tiene el propósito de permitir al tribunal que dictó sentencia corregir cualquier error de forma cometido en ésta por inadvertencia u omisión, o errores mecanogra-fíeos, o que no puedan considerarse que van a la sustancia de la sentencia, orden o resolución, ni que se relacionan con asuntos discrecionales. En el sistema federal, la regla de procedimiento civil equivalente los denomina clerical *530mistakes.(3) Las enmiendas de naturaleza nunc pro tunc se retrotraen a la fecha de la sentencia o resolución original.
Este Tribunal ha señalado que se puede utilizar la Re-gla 49 de Procedimiento Civil, supra, por ejemplo, para corregir los errores de forma que aparezcan de los expe-dientes del tribunal, Sucn. Rosario v. Sucn. Cortijo, 83 D.P.R. 678 (1961), y corregir errores del secretario del tribunal al anotar la sentencia. Pueblo v. Miranda, 56 D.P.R. 601 (1940). También hemos avalado el uso de la enmienda nunc pro tune para adicionar al reconocimiento del derecho de propiedad la condena de entregar los frutos, Martínez v. Delgado et al., 18 D.P.R. 382 (1912); para dar una descripción completa en la sentencia de la propiedad disputada, Cintrón v. A. Hartman & Co., 43 D.P.R. 179 (1932); y para conceder costas en la sentencia cuando éstas se reconocen en la opinión, Lawton v. Rodríguez, 41 D.P.R. 447 (1930). Si el derecho a cierto remedio está claramente sostenido por el expediente, la omisión en concederlo es subsanable, por ser error de forma, mediante enmienda nunc pro tune. Security Ins. Co. v. Tribunal Superior, 101 D.P.R. 191 (1973).
No obstante, hemos establecido que cuando la controversia trate sobre una cuestión de interpretación de ley, aunque esté involucrado un cálculo matemático, no procede utilizar la Regla 49.1 de Procedimiento Civil, supra. Véase Banco Popular v. Tribunal Superior, 82 D.P.R. 242 (1961). Además se ha señalado que alegados errores de derecho no pueden alterarse bajo esta regla.(4)
Con este trasfondo procesal y fáctico, pasemos a anali-zar la controversia de autos.
*531III
Como ya señaláramos, K-mart presentó su apelación ante el Tribunal de Circuito el 18 de enero de 2001, treinta y un (31) días después de la fecha de depósito en el correo de la notificación de la sentencia del tribunal de instancia. No está en controversia que dicha apelación se presentó fuera del plazo jurisdiccional de treinta (30) días que esta-blece la Regla 53.1 de Procedimiento Civil, supra, compu-tado este término desde que se envió la notificación de la sentencia.
No obstante, K-mart alega que la moción de enmienda en cuanto al interés legal solicitada al tribunal de instan-cia por los esposos recurridos fue para todos los efectos una moción de reconsideración que al ser considerada inte-rrumpió el término para apelar ante el Tribunal de Circuito. Le asiste la razón; veamos.
La parte recurrida alega que la solicitud de enmienda en cuanto al interés legal fue una solicitud bajo la Regla 49.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, es decir, para corregir un defecto de forma de la sentencia dictada por el tribunal de instancia. Consideramos que esta afirmación es incorrecta. Entre la parte aquí recurrida y el tribunal sentenciador existe una genuina controversia de derecho en cuanto a cuál es la tasa de interés aplicable a la sentencia: el interés vigente al momento de presentada la demanda o el interés vigente al momento de dictarse la sentencia. Esta controversia requiere una interpretación de la Regla 44.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual establece el interés legal sobre sentencias y los intereses por temeridad.
La enmienda solicitada por los esposos Coriano-Correa no fue por razón de que el tribunal de instancia olvidase indicar en la sentencia el interés legal, lo cual podría con-siderarse un error de forma, sino que involucraba una ale-*532gación de que el tribunal de instancia cometió un error al interpretar la Regla 44.3 de Procedimiento Civil, supra, im-poniendo la tasa de interés equivocada. Este es un error de derecho, no un mero error de forma subsanable mediante enmienda “nunc pro tunc”.(5)
Por otra parte, la moción presentada por los esposos Coriano-Correa cumple con todos los requisitos para ser considerada una moción de reconsideración que al ser considerada interrumpió el término para recurrir en alzada. En primer lugar, y como ya hemos discutido, la moción solicitaba la corrección de un error de derecho, no de forma. Además: (1) fue presentada dentro del término de quince (15) días para solicitar reconsideración, y (2) el tribunal de instancia la consideró y tomó una determinación dentro de los diez (10) días de haber sido ésta presentada, declarando no ha lugar la moción y aduciendo como razón para ello que “el interés legal vigente a la fecha de radicación era 8.75%”. Por último, el que los esposos recurridos hubiesen titulado la moción Moción Solicitando Enmienda a Sentencia en Cuanto a Interés Legal, en nada obsta para que dicha moción se considere una moción de reconsideración, ya que lo importante no es el título o nombre que se le dé a un escrito, sino su contenido. Véanse: Ramos González v. Félix Medina, 121 D.P.R. 312 (1988); Magriz v. Empresas Nativas, 143 D.P.R. 63 (1997).
Así, la moción cumple con todos los requisitos estableci-dos en las Reglas de Procedimiento Civil para ser conside-rada como una moción de reconsideración con efecto de in-terrumpir el término para apelar una sentencia ante el Tribunal de Circuito. Por tanto, habiendo sido notificada la determinación del tribunal de instancia declarando no ha *533lugar la enmienda solicitada el término para apelar la sen-tencia comenzó 10 de enero de 2001 a transcurrir a partir de esa fecha. K-mart presentó su escrito de apelación ante el Tribunal de Circuito el 18 de enero de 2001, o sea, dentro del término de treinta (30) días para apelar que establecen las Reglas de Procedimiento Civil, por lo que no procedía la desestimación del recurso por falta de jurisdicción.
Por los fundamentos antes expuestos, se expide el auto y se revoca el dictamen del Tribunal de Circuito de Apelaciones.
El Juez Asociado Señor Rebollo López se inhibió.

(1) Los esposos demandantes presentaron ante el tribunal de instancia, el 19 de enero de 2001 una Moción Solicitando Reconsideración de Orden sobre Interés Legal. En dicha moción se reafirmaron en que la tasa de interés que se aplicaría es la que esté vigente al momento de dictar la sentencia, y no el interés que estuviese vigente al momento de presentarse la demanda. El 24 de enero de 2001, el tribunal de instancia dictó resolución, archivada en autos el 25 de enero de 2001, en la cual declaró “No ha lugar” la moción de reconsideración.


(2) Véase J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 767.


(3) Véase Cuevas Segarra, op. cit., pág. 781.


(4) Cuevas Segarra, op. cit., pág. 782.


(5) En su escrito mostrando causa, los esposos Coriano-Correa solicitaron a este Tribunal la corrección del alegado “error” cometido por el tribunal de instancia en cuanto al interés legal aplicable. Este en un asunto sobre el cual el Tribunal de Circuito no ha pasado juicio, por lo tanto, este Tribunal carece de jurisdicción para considerar dicho planteamiento.